DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation “first transmission mechanism” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “transmit rotational motion of the corresponding rotation member to one of the baffles” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
claims 1, 3, and 5-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Note claim 2 recites sufficient structure to achieve the function. Accordingly, “first transmission mechanism” is not interpreted under 112f in claim 2 any claim dependent therefrom.

Claim limitation “driving source” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “source” coupled with functional language “driving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-4 and 6-10 been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Note claim  5 recites sufficient structure to achieve the function. Accordingly, “driving source” is not interpreted under 112f in claim 5 any claim dependent therefrom.


Claim limitation “second transmission mechanism” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “transmit one rotation motion to the plurality of rotating members” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, and 4, 7-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Note 

Claim limitation “air providing device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “configured to enable an airflow to enter the shell” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7  has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Note claim  8 recites sufficient structure to achieve the function. Accordingly, “air providing device” is not interpreted under 112f in claim 8 any claim dependent therefrom.


A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

first transmission mechanism → gear and a transmission device. The transmission device includes either: a sliding strip, one end of the sliding strip being provided with the first teeth, and one side, facing the corresponding rotating member, of the sliding strip being provided with a groove, or;  a rack provided with the first teeth, and one end of the rack is provided with the insertion portion.
driving source→ a motor
second transmission mechanism → a gear
air providing device → a centrifugal impeller

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
With respect to claim 1, the claim recites the limitation “a plurality of baffles, each of the baffles being rotatably arranged at one of the air supply ports”. This limitation appears to require each of the plurality of baffles to be arranged at only one of the air supply ports. However, this is not supported by Applicant’s specification. Applicant’s specification describes a baffle at each of the air supply ports. This creates confusion as to whether the claim requires each of the plurality of baffles at only one of the air supply ports or if the claim requires one of the plurality of baffles as each one of the air supply ports. For the purposes of examination, the examiner is going to treat the claim as if it read, “a plurality of baffles, each of the baffles being rotatably arranged at each one of the air supply ports”.
The term “far” in claim  6 is a relative term which renders the claim indefinite. The term “far” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since one skilled in the art would not be able to determine what is or is not “far” as claimed, claim 6 is unclear.
By virtue of dependency claims 2-5 and 7-10 are also rejected.


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN10-6766569 to Wang (see English Language translation provided herewith), in view of US 4,476,773 to Fehr, hereinafter referred to as Fehr.
In reference to claim 1, Wang and Fehr disclose the claimed invention.
Wang discloses a branched air supply device (1) for a refrigerator, comprising:
a shell (housing illustrated in figures 1a and 1b), provided with a peripheral wall portion (122), a plurality of air supply ports (102) being arranged on the peripheral wall portion (122) and sequentially arranged at intervals, see figure 2a;
a plurality of baffles (140a-c), each of the baffles being rotatably arranged at one of the air supply ports (102)  so as to adjust an air outlet area of the corresponding air supply port by rotating to different rotating positions;
a plurality of transmission assemblies, each of the transmission assemblies being provided with a rotating member (150a-c) and a first transmission mechanism (130 including teeth (133) and insertion protrusion (132); each of the first transmission mechanisms being configured to transmit a rotational motion of the corresponding rotating member (150a-c) to one of the baffles (140a-c) so that the baffle is at rest or rotates; and

Wang fails to disclose the air supply ports arranged in a circumferential direction of the shell.
Fehr teaches that in the art of air diffuser assemblies, that it is known to provide air from a fan (20) to a plurality of air supply openings (4, 5, 6) such that the air supply ports  are arranged in a circumferential direction of a shell (1). This is strong evidence that modifying Wang  as claimed would produce predictable result (e.g. provide for a cylindrical housing that is compact in shape). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Wang by Fehr such that the air supply ports arranged in a circumferential direction of the shell, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of providing a compact cylindrical housing.
In reference to claim 2, Wang and Fehr disclose the claimed invention.
Wang discloses a cam slide groove (152a-c) is formed in one side surface of each of the rotating members (150a-c, see figure 8); and
each of the first transmission mechanisms comprises:
a first gear (144), connected to the corresponding baffle (140); and
a transmission device (130), provided with an insertion portion (132) inserted into the corresponding cam slide groove (152a-c, see figure 8) so as to be at rest or move in a radial direction of the corresponding rotating member when the corresponding rotating member rotates; and 

In reference to claim 3, Wang and Fehr disclose the claimed invention.
Wang discloses the second transmission mechanism (170)  comprises a second gear, see figure 3; 
a plurality of second teeth are arranged on each of the rotating members (150a-c, see figure 7; and
the second gear (170)  is directly or indirectly connected to the driving source (160, see figure 7), the second gear (170) is an external gear, and is engaged with the second teeth on the plurality of rotating members so as to drive the plurality of rotating members to rotate, see figure 7.
In reference to claim 4, Wang and Fehr disclose the claimed invention.
Wang discloses each of the transmission devices (130) comprises a rack (133), the rack is provided with the first teeth (as illustrated in figure 3), and one end of the rack is provided with the insertion portion (132).
In reference to claim 5, Wang and Fehr disclose the claimed invention.
Wang discloses the driving source (160) is a motor, see figure 3; 
the second transmission mechanism (170) further comprises a third gear (161) arranged at an output shaft of the motor; and the third gear (161) is engaged with the second gear (of 170), see figure 7.
In reference to claim 7, Wang and Fehr disclose the claimed invention.
Wang discloses an air providing device (fan illustrated in figure 1b), arranged in the shell and configured to enable an airflow to enter the shell and to flow out of the shell through one or more of the plurality of air supply ports.
In reference to claim 8, Wang and Fehr disclose the claimed invention.
Fehr discloses the air providing device is a centrifugal impeller (21), and is configured to enable the airflow to enter the shell in an axial direction of the shell. Accordingly, when modifying Wang such that it is in the cylindrical configuration of Fehr, the combination would also include discloses the air providing device is a centrifugal impeller, and is configured to enable the airflow to enter the shell in an axial direction of the shell.
In reference to claim 9, Wang and Fehr disclose the claimed invention.
Wang discloses the quantity of the air supply ports is N (3) , and the plurality of rotating members (140a-c) synchronously rotate; and
each cam slide groove comprises at least 2N-1(23-1=7) slide groove sections (slide groove sections are defined as the portion of the slide groove 150a-c that is located between the insertion portion 132 in each subsequent position as illustrated in figures 9a-9h), when the insertion portion (132) is positioned at each end point (the end points are where the insertion portion 132 is located in each of figures 9a-9h) of each slide groove section (152a-c), the corresponding baffle closes the corresponding air supply port or completely opens the corresponding air supply port (as illustrated in figures 9a-9h), so that when the plurality of rotating members synchronously rotate for degrees of a central angle corresponding to one slide groove section in each time, the plurality of air supply ports have one air outlet state (each state is represented in each figure of 9a-9h), and further, the plurality of air supply ports have 2N air outlet states (23 = 8, each figure 9a-9h represents one of the 8 outlet state of the plurality of air supply ports).
In reference to claim 10, Wang and Fehr disclose the claimed invention.
Wang discloses a refrigerator (see title, abstract, etc.), comprising:

an air duct assembly (channel circulation flow to each storage space of the refrigerator, see underlined portion of page 2 of the English language translation), arranged in the refrigerator body and provided with a plurality of cold air outlet ports (in order to supply air to each refrigerator storage, there must be cold air outlet ports for the entrance of cold air); 
the plurality of cold air outlet ports being communicated with the storage space (implied by the channel circulation flow to each  storage space);
and the branched air supply device (1) according to claim 1 (see rejection of claim 1 supra), arranged in the air duct assembly; 
each air supply port of the branched air supply device communicating with one or more of the plurality of cold air outlet ports (implicitly disclosed from the disclosure of Wang); and 
each cold air outlet port communicating with one air supply port so that an airflow entering the shell of the branched air supply device flows to the storage space through one or more of the plurality of air supply ports of the branched air supply device (implicitly disclosed).
Note that in order for the air supply device (1) of Wang to supply cold air from the air supply device disclosed to multiple storage spaces within the refrigerator through the channel circulation flow as disclosed by Wang, there must be an air duct assembly which leads to cold air outlet ports in communication with each storage space such that each outlet port is in communication with one of the air supply port of the branched air supply device. Accordingly, one would infer from the disclosure of Wang that such structure exists. Accordingly Wang as modified by Fehr meets the limitations of the claim.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.